SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 26, 2011 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction of incorporation) (SEC File Number) (IRS Employer Identification No.) 226 Landis Avenue, Vineland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691-7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition On April 26, 2011, the Registrant issued a press release to report earnings for the quarter ended March 31, 2011. A copy of the press release is furnished with this Form 8-K as Exhibit 99 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99Press Release dated April 26, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUN BANCORP, INC. Date:April 26, 2011 By: /s/ Robert B. Crowl Robert B. Crowl Executive Vice President and Chief Financial Officer
